DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 01/29/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 and 10-11 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Choi (US Pub 2008/0130328).
Regarding claim 1, Choi teaches (Fig. 5) a control apparatus of a current resonance type switching power supply (Vin, switch 310 comprising- high side switch Q1 and low side switch Q2, capacitor C1, transformer coils L1-L3) that has a switching element (310) and generates an output voltage (voltage output from 320), the control apparatus (200, 301, 302) comprising: a drive circuit (high side gate driver 301 driving Q1 and low-side gate driver 302 driving Q2) configured to generate a drive signal to drive the switching element (Q1, Q2) of the switching power supply; a soft-start control circuit (using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, switching control signal output unit 220 (para 40) determines the on-width of 310 (Q1-Q2), using clocked signal from OSC 210 (para 38-39) and feedback compared control signal (of 230-232, para 42), whereas overshoot is controlled using soft-start 250 (para 44)) connected to the drive circuit (301, 302), the soft-start control circuit being configured to send a signal (using soft-start control circuit’s operation of ‘210, 220, 230-232, 220 (Please, see above citation for detail operation of the sift-start control features)’, wherein Para 48-53- teaches how 220 specifically control the drive circuit ‘301,302’ in Fig. 5) to the drive circuit (301, 302) to cause the drive circuit (301, 302) to increment (using OSC 210’s clocked signal that controls the duty ratio pulse signal of 220, Para 38-39) an on-width of the drive signal (output of 301, 302, which is controlled via 220) by a prescribed step per prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), to thereby reduce an overshoot of the output voltage (250) when the switching power supply is started.
 Regarding claim 2, Choi teaches the soft-start control circuit maintains a duty cycle of the drive signal (output of 301,302) [using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, switching control signal output unit 220 (para 40) determines the on-width of 310 (Q1-Q2), using clocked signal from OSC 210 (para 38-39) and feedback compared control signal (of 230-232, para 42), whereas overshoot is controlled using soft-start 250 (para 44)]
Regarding claim 3, Choi teaches the soft-start control circuit receives a feedback voltage (VFB), and includes a comparator (231) that detects rising of the feedback voltage (VFB), an on-width set circuit (220) that generates an on-width signal (210’S clocked signal) by incrementing the on-width by the prescribed step per prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), and an on-width counter circuit (222, which receives signal from 250 and 221, respectively) that generates a soft-start turn-off signal (reset control of counter 222) indicating a timing at which the generated on-width signal ends [using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, switching control signal output unit 220 (para 40) determines the on-width of 310 (Q1-Q2), using clocked signal from OSC 210 (para 38-39) and feedback compared control signal (of 230-232, para 42), whereas overshoot is controlled using soft-start 250 (para 44)].
Regarding claim 10, Choi teaches (Fig. 5) a control apparatus of a current resonance type switching power supply (Vin, switch 310 comprising- high side switch Q1 and low side switch Q2, capacitor C1, transformer coils L1-L3) that has a switching element (310) and generates an output voltage (voltage output from 320), the control using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, switching control signal output unit 220 (para 40) determines the on-width of 310 (Q1-Q2), using clocked signal from OSC 210 (para 38-39) and feedback compared control signal (of 230-232, para 42), whereas overshoot is controlled using soft-start 250 (para 44)) connected to the drive circuit (301, 302), the soft-start control circuit being configured to send a signal (using soft-start control circuit’s operation of ‘210, 220, 230-232, 220 (Please, see above citation for detail operation of the sift-start control features)’, wherein Para 48-53- teaches how 220 specifically control the drive circuit ‘301,302’ in Fig. 5) to the drive circuit (301, 302) to cause the drive circuit (301, 302) to increment (using OSC 210’s clocked signal that controls the duty ratio pulse signal of 220, Para 38-39) an on-width of the drive signal (output of 301, 302, which is controlled via 220) by a prescribed step per prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), to thereby reduce an overshoot of the output voltage (250) when the switching power supply is started; and an input voltage rank determination circuit (using resistor Rt connected to terminal 3, capacitor Ct connected to terminal 2 and supply voltage connected to terminal 7- para 28) that determines a rank (frequency vs. duty on-ratio rate, once received thru each terminals and when combined with the soft-start operating features ‘210, 220, 230-232, 220’) based on input voltages of the switching power supply inputted when the switching power supply is started, and outputs (output of 200) a value corresponding to the rank.
Regarding claim 11, Choi teaches the input voltage rank determination circuit (using resistor Rt connected to terminal 3, capacitor Ct connected to terminal 2 and supply voltage connected to terminal 7( para 28) that determines a rank (frequency vs. duty on-ratio rate, once received thru each terminals and when combined with the soft-start operating features ‘210, 220, 230-232, 220’) outputs, as the value corresponding to the rank, at least one of the prescribed step for incrementing the on-width of the drive signal (301, 302) per prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), an initial value of the on-width, or the prescribed switching number (210’s switch 214’s on or off operation that controls 250 and 220, respectively), to the soft-start control circuit [using combined operation of ‘210, 220, 230-232, 220’: mode select signal 240 determining between switching frequency mode vs. duty ration mode (para 42-43). When in duty ratio control mode, .

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, a search of prior art(s) failed to teach “the on-width set circuit includes: a first counter that counts a number of on-triggers of the drive signal, and outputs a zero flag signal each time the number of on-triggers reaches the prescribed switching number; a register that holds a value of the on-width; an adder that adds the prescribed step to the value held in the register; a first multiplexer that selects the value held in the register when the zero flag signal is not outputted and selects an output of the adder when the  zero flag signal is outputted; and a second multiplexer that selects an initial value of the on-width before the comparator detects the rising of the feedback voltage, selects an output of the first multiplexer after the comparator detects the rising of the feedback voltage, and outputs the selected initial value or the selected output of the first multiplexer to the register”.
Claims 5-8 are depending from claim 4. 
Regarding claim 9, a search of prior art(s) failed to teach “the on-width counter circuit includes: a second counter that counts a number of on-triggers of the drive signal, and outputs a zero signal when the number of on-triggers reaches a value of the on-width signal; and a one-shot circuit that outputs the soft-start turn-off signal having a prescribed on-width based on the zero signal”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276 the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/25/2021



/Nguyen Tran/Primary Examiner, Art Unit 2838